Citation Nr: 1441427	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty from January 1969 to February 1969; a period of active duty for training from November 1977 to May 1978; and active duty from October 1978 to March 1984.  He also had a period of service from March 1984 to June 1987, which has been determined to be dishonorable for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Regional Office (RO) in Waco, Texas.  

A March 1988 Administrative Decision determined that the Veteran's final period of service was terminated by a discharge issued under dishonorable conditions that bars the payment of VA benefits beyond March 26, 1984.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence received since the last final denial of service connection for an acquired psychiatric disorder in the December 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the December 2001 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.


New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a nervous condition in November 1985.  The RO denied his claim in a March 1986 rating decision based on a lack of a nexus between service and the Veteran's paranoid personality disorder.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

The Veteran filed to reopen his claim for service connection for a mental condition in July 1988 and the claim was denied in an April 1999 rating decision.  The RO found there was no evidence of a link between the Veteran's mental condition and service.  There was no record of treatment in service for an acquired psychiatric disorder.  Therefore, the RO determined the claim was not well-grounded.  Due to the enactment of the Veteran's Claims Assistance Act (VCAA), this claim was reconsidered but again denied in a December 2001 rating decision based on a finding that a psychiatric disorder did not occur in-service and was not caused by service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's acquired psychiatric condition and active duty service.  

In February 2007 the Veteran submitted a claim of entitlement to service connection for anxiety.  The Veteran has submitted various lay statements in support of his claim.  The Veteran contends symptoms onset in service and have been chronic since.  See Veteran's statement received May 14, 2007 and the Statement of Accredited Representative in Appealed case dated July 24, 2014.  The Veteran also contends his substance abuse may have hidden an in-service psychiatric problem.  See August 18, 2014 Appellant's Brief.  The Veteran's statements provide details that are new in that they were not previously of record.  Furthermore, they are material as they suggest the Veteran's acquired psychiatric disorder may have onset in service and continued since.  Consequently, and as evidence is presumed credible for the limited purposes of reopening, the claim for service connection for Veteran's acquired psychiatric disorder is reopened.


ORDER

The previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Board finds further development is necessary prior to the adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder.

The Veteran was afforded mental health VA examinations most recently in December 2012 and December 2009; however, the VA examinations do not contain sufficient information to adjudicate the claims, as they were conducted for the purpose of determining competency of the Veteran.  The Veteran's last VA examination addressing entitlement to service connection for an acquired psychiatric disorder was in January 1986.  The Veteran, through his representative, has argued the VA examiner failed to consider the Veteran's complaints of in-service psychiatric problems that may have been hidden under substance abuse or the chronicity of his symptoms.  In light of the Veteran's lay statements, a current VA examination should be conducted to address the nature and etiology of the Veteran's acquired psychiatric disorder.

The Board notes that the Veteran is not entitled to benefits based on any service beyond March 26, 1984, as discussed in the introduction.  In general, VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2013).  While service connection for a disability may not be established based on a period of dishonorable service, the medical evidence from such a period may be relevant in determining whether a disability was manifested to a compensable degree within one year of discharge from an honorable period of service or to establish continuity of symptomatology.  See, e.g., Johnson v. Shinseki, 23 Vet. App. 344, 346-47 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, onset, and etiology of all acquired psychiatric disorders.  The examiner should note that the claims file has been reviewed.  

(a) After reviewing the file, the examiner should identify any diagnosed acquired psychiatric disorder and/or personality disorder.

The examiner should consider the various diagnosis noted in the record including those for a mood disorder not otherwise specified, anxiety, depression, dependent personality disorder and paranoid personality disorder.

(b) As to any acquired psychiatric disorder found on examination, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability began in or is otherwise etiologically related to his eligible period of active duty service (service prior to March 26, 1984).

(c) If a personality disorder is found, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disorder was subject to any superimposed disease or injury during his eligible period of active duty service (service prior to March 26, 1984).

Please address the Veteran's contentions of chronicity and that substance abuse issues in-service may have been masking underlying psychiatric conditions.  

The VA examiners attention is directed toward a February 7, 2007 VA treatment record where a medical professional stated the Veteran had a long history of anxiety and depression that existed since service.    

The reviewer must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the reviewer cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the reviewer shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


